IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


F. LESLIE GUNTER,               : No. 179 MAL 2015
                                :
               Respondent       :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
         v.                     :
                                :
                                :
KAREN KOONS A/K/A KAREN GUNTER, :
                                :
               Petitioner       :


                                     ORDER


PER CURIAM

     AND NOW, this 17th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.